Citation Nr: 1040293	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy in 
the extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to August 1970.                 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.        


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between 
December 1967 and December 1968.

2.  The Veteran maintains that his presumed exposure to 
herbicides during his service in Vietnam caused him to incur 
peripheral neuropathy.

3.  The Veteran's peripheral neuropathy did not manifest during 
the Veteran's active military service or within one year of 
discharge from service in August 1970.

4.  The Veteran's peripheral neuropathy is not related to 
service.


CONCLUSION OF LAW

The Veteran's peripheral neuropathy was not incurred in or 
aggravated by service, nor may it be presumed to be related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  

VA provided notification to the Veteran in letters dated in April 
2005, August 2005, and October 2006.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate his claim, and of the elements of 
his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2009).   VA advised the Veteran of the respective duties of the 
VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that pertains 
to the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA provided notification to the Veteran prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  Moreover, 
though the Veteran was not notified regarding disability 
evaluations and effective dates until after that rating decision, 
the RO readjudicated the Veteran's claim subsequently in two 
supplemental statements of the case.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (a timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim).  
As such, the Board finds that proceeding with a final decision is 
appropriate here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO retrieved relevant medical evidence.  
And the Veteran has been afforded the opportunity to appear 
before one or more hearings to voice his contentions.  The Board 
notes that VA did not provide the Veteran with medical 
examination and an opinion for the service connection claim on 
appeal.  

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A.  VA's duty to 
provide a medical examination is triggered where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; and (3) an 
indication that the disability may be associated with the 
Veteran's service; but (4) insufficient medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in substantiating 
his claim to service connection for peripheral neuropathy.  The 
medical evidence of record retrieved by the RO demonstrates that 
the Veteran has the disorder.  Conducting medical examination to 
determine a diagnosis would serve no purpose here.  Moreover, the 
record indicates that the Veteran's peripheral neuropathy did not 
manifest during service, during an applicable presumptive period 
following service, and is not otherwise related to service under 
the code.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010).  
Conducting a medical examination for the purpose of rendering a 
nexus opinion would serve no purpose therefore.  

Indeed, the evidentiary foundation for a medical nexus opinion is 
lacking for the claim here.  In making this assessment, the Board 
has reviewed the Veteran's own lay statements regarding the way 
in which he claims to have developed  peripheral neuropathy due 
to his exposure to herbicides in Vietnam.  As will be further 
detailed below, the Board will concede such exposure.  However, 
the Veteran, as a lay person, is not competent to provide medical 
evidence that demonstrates a link between his current neuropathy 
and his service that ended over 40 years ago.  He is not a 
credible witness on the issue of whether he incurred a disease 
during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(VA is not required to provide a medical examination when there 
is  no credible evidence of an event, injury, or disease in 
service).  As will be detailed further, the evidence here does 
not establish that the Veteran had a disease, injury, or event in 
service that caused current neuropathy.  All that has been 
established here is that he is presumed to have been exposed to 
herbicides, not that that exposure caused an injury or disease.  

As such, no reasonable possibility exists that medical 
examination and opinion would aid the Veteran in substantiating 
the service connection claim to peripheral neuropathy.  38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Duenas and McLendon, 
both supra.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.



II. The Claim to Service Connection for Peripheral Neuropathy

The Veteran maintains that he incurred peripheral neuropathy as a 
result of exposure to herbicides during service in the Republic 
of Vietnam.  In the January 2006 rating decision on appeal, the 
RO denied the Veteran's claim.  For the reasons set forth below, 
the Board agrees with that decision.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and who has one of 
the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA has amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic 
B-cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  
38 C.F.R. § 3.309(e) provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

The Board notes moreover that a separate presumption to service 
connection may be found under 38 C.F.R. § 3.309(a), wherein 
certain neurological disorders may be presumed related to service 
if manifestation occurs within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a).   

In this matter, the record does not preponderate against the 
Veteran's claim that he currently has peripheral neuropathy.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on 
its merits, the evidence must preponderate against the claim).  
VA treatment records dated between May 2005 and March 2007 note 
diagnoses of peripheral neuropathy and polyneuropathy in the 
upper and lower extremities.  

However, presumptive service connection for peripheral neuropathy 
based on service and/or exposure to herbicides is unwarranted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, 3.313.  
Although the record demonstrates that the Veteran served in the 
Republic of Vietnam in the late 1960s, the record does not 
indicate that he developed peripheral neuropathy while in 
Vietnam, within one year of his service there, or within one year 
of leaving active service in August 1970.  38 C.F.R. §§ 3.309, 
3.307(a)(6)(ii).  Indeed, the medical evidence indicates initial 
diagnosis of peripheral neuropathy in 2005, many years after 
discharge from service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claim of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis, or under other presumptions noted 
under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Again, in this matter, the Board has found that the record does 
not preponderate against the Veteran's claim that he has 
peripheral neuropathy.  See Alemany, supra.  But the Board finds 
the preponderance of the evidence against the proposition that 
his disorder directly relates to service.  See 38 C.F.R. § 3.303.

The Veteran's service treatment records are negative for a 
neurological disorder.  The Veteran's March 1970 separation 
reports of medical examination and history are negative for a 
neurological disorder.  As noted, the earliest medical evidence 
of the Veteran's peripheral neuropathy is dated in 2005, 
approximately 35 years following discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not 
claim service connection for peripheral neuropathy until 2005, 
also approximately 35 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  And the their element of Pond is not established here 
because the record contains no medical evidence of a nexus 
between service and the peripheral neuropathy.  See Pond, supra.   

The Board has reviewed the several statements of record from the 
Veteran and his spouse which contend that the Veteran's exposure 
to herbicides relates to his current peripheral neuropathy.  The 
Board notes that lay testimony is competent to establish the 
presence of observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Indeed, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the lay evidence describing the symptoms 
associated with the neuropathy is of probative value with regard 
to the issue of whether the Veteran has neuropathy, and to what 
extent it is disabling.  Laypersons, however, are generally not 
capable of opining on matters requiring medical knowledge (e.g., 
whether a disorder relates to service).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The lay statements 
regarding the etiology of the Veteran's disorder are of no 
probative value, therefore.  In short, neither the Veteran nor 
his spouse possesses the requisite medical training and expertise 
to comment competently on whether the current disorder - which 
was first treated 35 years following service - relates to service 
in Vietnam in 1967 and 1968.    
 
As such, the Board finds service connection unwarranted for 
peripheral neuropathy on either a direct or a presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy in 
the extremities is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


